EX-10 20 exhibit231.htm (Type a title for your page here)

Exhibit 23.1





Independent Auditors' Consent
The Board of Directors
Alterra Healthcare Corporation:

We consent to incorporation by reference in the registration statements on
Form S-3
(Nos. 333-37737 and 333-45433) and on Form S-8 (Nos. 333-32907 and 333-38595) of
Alterra Healthcare Corporation (the Corporation) of our reports dated March 27,
2003 with respect to the consolidated balance sheets of Alterra Healthcare
Corporation and Subsidiaries as of December 31, 2002 and 2001, and the related
consolidated statements of operations, stockholders' equity, and cash flows for
each of the years in the three-year period ended December 31, 2002 and related
financial statement schedule, which reports appear in the December 31, 2002
annual report on Form 10-K of Alterra Healthcare Corporation.

As discussed in notes 4 and 8, the Corporation adopted the provisions of
Statement of Financial Standard (SFAS) No. 142, Goodwill and Other Intangible
Assets, and SFAS No. 144, Accounting for Impairment or Disposal of Long-lived
Assets”, respectively, on January 1, 2002.

Our report dated March 27, 2003 contains an explanatory paragraph that states,
on January 22, 2003, the Corporation filed a voluntary petition for
reorganization under Chapter 11 of the United States Bankruptcy Code. The
uncertainties inherent in the bankruptcy process and the Corporation's recurring
losses along with the violations of certain debt covenants and cross covenants
violations as of December 31, 2002 and 2001 raise substantial doubt about the
Corporation's ability to continue as a going concern. The Corporation is
currently operating its business as a debtor-in-possession under the
jurisdiction of the Bankruptcy Court, and continuation of the Corporation as a
going concern is contingent upon, among other things, the confirmation of a plan
of reorganization, the ability to comply with all debt covenants, the ability to
generate sufficient cash from operations, and the ability to obtain financing
sources to meet future obligations. If no reorganization plan is approved, it is
possible that the Corporation may be liquidated. The consolidated financial
statements do not include any adjustments that might result from the outcome of
these uncertainties.




KPMG LLP
Chicago, Illinois
March 27, 2003
